Exhibit 10.2
EXECUTION VERSION
Amkor Technology, Inc.
1900 South Price Road
Chandler, Arizona 85286
March 26, 2009
Ladies and Gentlemen:
     Reference is hereby made to the letter agreement dated as of March 25, 2009
(the “Letter Agreement”), by and among Deutsche Bank Securities Inc. and
Citigroup Global Markets Inc., Mr. James J. Kim and his affiliates identified on
Schedule A thereto (each, an “Acquiring Party”), pursuant to which the Acquiring
Parties have agreed to purchase a minimum of $150.0 million and up to
$200.0 million in aggregate principal amount of Convertible Senior Subordinated
Notes due 2014 (the “Notes”) issued by Amkor Technology, Inc., a Delaware
corporation (“Amkor”). In consideration of the mutual covenants and agreements
of the parties herein, the Acquiring Parties and Amkor agree as follows

  1.   Each Acquiring Party hereby agrees that Amkor is entitled to rely on the
representations, warranties, agreements and acknowledgements made by each
Acquiring Party in Section 5, 6, 7, 8, 9 and 10 of the Letter Agreement as if
such Acquiring Party made such representations, warranties, agreements and
acknowledgements directly to Amkor. Without limiting the foregoing, each
Acquiring Party agrees that, so long as it is an “affiliate” of Amkor (as such
term is defined in Rule 144 (as defined below) the Acquiring Party will not sell
any Notes that constitute “restricted securities” under Rule 144 other than
(i) pursuant to an effective registration statement under the Securities Act,
(ii) pursuant to the exemption from registration provided by Rule 144 (if
available) or (iii) to persons who agree to be bound by the restrictions
applicable to such Acquiring Party.     2.   Each Acquiring Party acknowledges
and agrees that the Notes purchased by such Acquiring Party and the shares of
common stock, par value $0.001, of Amkor (the “Common Stock”) issuable upon
conversion of the Notes shall bear a restrictive legend substantially in the
following form:         THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE
UPON CONVERSION OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING
SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE
ACQUIRER AGREES FOR THE BENEFIT OF AMKOR TECHNOLOGY, INC. (THE “COMPANY”) THAT
IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS
PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THEREUNDER, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE
LAW, EXCEPT:

  (A)   TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 



--------------------------------------------------------------------------------



 



  (B)   PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER
THE SECURITIES ACT, OR     (C)   PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED THAT ANY TRANSFEREE
SHALL AGREE IN WRITING, SATISFACTORY TO THE COMPANY, TO BE BOUND BY THE
FOREGOING RESTRICTIONS; OR     (D)   A PLEDGE TO AN AFFILIATE OF THE HOLDER SO
LONG AS SUCH PLEDGEE AGREES IN WRITING TO BE BOUND BY THE TRANSFER RESTRICTIONS
SET FORTH IN THIS LEGEND AND IN THE AGREEMENT, DATED MARCH 26, 2009, AMONG JAMES
J. KIM, 915 INVESTMENTS, LP AND THE COMPANY.

      PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE
(C) ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY
OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY BE REASONABLY
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.     3.   Each Acquiring Party
hereby represents, warrants and covenants to Amkor:

  a.   Either (i) no portion of the assets used by such Acquiring Party to
acquire and hold the Notes and any Common Stock issuable upon conversion of the
Notes constitutes assets of any employee benefit plan that is subject to Title I
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
individual retirement account or other arrangement that is subject to
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any entity whose underlying assets are considered to include “plan assets” on
any such plan, account or arrangement, or (ii) the purchase and holding of the
Notes and any Common Stock issuable upon conversion of the Notes by such
Acquiring Party will not constitute a nonexempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code;     b.   Such Acquiring Party
agrees not to conduct hedging transactions involving the Notes or the underlying
shares of Common Stock other than in accordance with the Securities Act of 1933,
as amended (the “Securities Act”), and other applicable laws; and     c.   Such
Acquiring Party acknowledges that Amkor and others will rely upon the truth and
accuracy of the above acknowledgements, representations and agreements. Such
Acquiring Party agrees that if any of the acknowledgements, representations or
agreements made herein is no longer accurate, such Acquiring Party will promptly
notify Amkor. If either Acquiring Party is purchasing any Notes as a fiduciary
or agent for one or more investor accounts, such Acquiring Party represents that
it has

 



--------------------------------------------------------------------------------



 



      sole investment discretion with respect to each of those accounts and that
it has full power to make the above acknowledgements, representations and
agreements on behalf of each account.

  4.   (a) Amkor agrees that if requested by the Acquiring Parties (including
transferees thereof bound by the terms of this Agreement) holding a majority of
the Notes (or shares of Common Stock issued upon conversion of the Notes) at any
time after the first anniversary of the original issuance of the Notes, Amkor
will use reasonable efforts to register, as soon as practicable after the
receipt of such notice, the resale of those Notes held by any Acquiring Party
(or a transferee thereof bound by the terms of this Agreement) that continue to
be held by affiliates of the Amkor (and any shares issued upon conversion
thereof) on a Shelf Registration Statement and to keep such Registration
Statement effective and available for effecting resales by such holders until
the earlier of (i) such time as such Notes or Common Stock have been sold
pursuant to an effective registration statement or Rule 144 and (ii) four years
from the last date of original issuance of any of the Notes, subject to
suspension of any such sales during periods when trading is suspended under the
Amkor’s board approved trading policy (unless otherwise agreed by Amkor) and
upon the occurrence of material events with respect to Amkor not yet fully
disclosed in filings incorporated by reference in the registration statement.
Amkor shall be obligated to honor only one demand made pursuant to this
Section 4(a).         (b) Amkor and the Holders will provide to each other all
cooperation as may be reasonably necessary, and shall deliver such instruments,
documents or agreements or information, and shall take such actions, as either
may reasonably request in order to facilitate the filing and effectiveness of
the Shelf Registration Statement and the intent and purposes of this Section 4.
        (c) (i) Amkor agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities and their officers, directors, managers,
members, partners and each other Person who controls such Holder (within the
meaning of the Securities Act), as applicable, against all losses, claims,
damages, liabilities and expenses caused by any untrue or alleged untrue
statement of material fact contained in any Shelf Registration Statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same are caused by or contained in any information
furnished in writing to Amkor by such Holder expressly for use therein or by
such holder’s failure to deliver a copy of the Shelf Registration Statement or
prospectus or any amendments or supplements thereto after Amkor has furnished
such Holder with a sufficient number of copies of the same.         (ii) Each
Holder agrees to indemnify, to the extent permitted by law, Amkor and its
officers and directors, as applicable, against all losses, claims, damages,
liabilities and expenses caused by any untrue or alleged untrue statement of
material fact contained in any Shelf Registration Statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, solely to the extent
the same are caused by or contained in any information furnished in writing to
Amkor by such Holder expressly for use therein.

 



--------------------------------------------------------------------------------



 



      (iii) A person entitled to indemnification hereunder (the “indemnified
party”) shall (A) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give prompt notice shall not impair any indemnified party’s right to
indemnification hereunder to the extent such failure has not prejudiced the
indemnifying party) and (B) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified party and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.         (iii) The
indemnification provided for under this agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party or any officer, director, manager, member, partner or controlling person
of such indemnified party and shall survive the transfer of securities. Amkor
also agrees to make such provisions, as are reasonably requested by any
indemnified party, for contribution to such party in the event the Amkor’s
indemnification is unavailable for any reason. Such provisions shall provide
that the liability amongst the various persons shall be allocated in such
proportion as is appropriate to reflect the relative fault of the such persons
in connection with the statements or omissions which resulted in losses (the
relative fault being determined by reference to, among other things, which
person supplied the information giving rise to untrue statement or omission and
each person’s relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission) and, only if such
allocation is not respected at law, would other equitable considerations, such
as the relative benefit received by each person from the sale of the securities,
be taken into consideration.         (d) So long as a Holder is an Affiliate of
Amkor, such Holder shall not transfer or sell any of its Registrable Securities
pursuant to the Shelf Registration Statement at any time when either (i) any
blackout period under Amkor’s insider trading policy is in effect and applicable
to all executive officers of Amkor or (ii) such Holder is in possession of any
material non-public information with respect to Amkor.         (h) Amkor will
use its reasonable efforts to minimize the occurrence and duration of the
periods during which the use of the Shelf Registration Statement is suspended.  
  5.   As used herein, the following terms have the following meanings:        
“Commission” means the Securities and Exchange Commission.         “Holder”
means a holder of Registrable Securities.         “Prospectus” means the
prospectus included in a Shelf Registration Statement, including any preliminary
prospectus, and any such prospectus as amended or supplemented by any

 



--------------------------------------------------------------------------------



 



      prospectus supplement, including any such prospectus supplement with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all material incorporated by reference therein.

      “Registrable Securities” means Notes (and any shares of Common Stock
issued upon conversion thereof) that are held by any Acquiring Party or any
transferee thereof to the extent such holder is an affiliate of the Company
under Rule 144; provided that the Notes (and any shares of Common Stock issued
upon conversion thereof) shall cease to be Registrable Securities upon the
earliest of (i) such time as such Notes (or Common Stock issued upon conversion
thereof) have been sold pursuant to an effective registration statement
(including the Shelf Registration Statement) or (ii) with respect to any Note,
such Note is no longer outstanding.         “Rule 144” means Rule 144
promulgated under the Securities Act, and any successor rule thereto.        
“Shelf Registration Statement” means a “shelf” registration statement of Amkor
pursuant to the provisions of Section 4 hereof which covers some or all of the
Notes and the Common Stock issuable upon conversion of the Notes on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the Commission, amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.     6.   Amkor shall reimburse
Mr. James J. Kim for the reasonable legal fees and expenses incurred by Mr. Kim
in connection with the negotiation and purchase of the Notes by Mr. Kim and/or
any other Acquiring Party.     7.   This agreement shall terminate and be of no
further force and effect upon the termination of Letter Agreement.     8.   The
agreement shall be binding upon and shall inure to the benefit of the parties
hereto, and their respective successors and permitted assigns, and no other
person shall have any rights or obligations hereunder. If any transferee of any
Holder shall acquire Registrable Securities, in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to all of
the terms of this agreement, and such person shall enter into a written
agreement with Amkor agreeing to be bound by and to perform all of the terms and
provisions of this agreement, including the restrictions on resale set forth in
this agreement and, if applicable, the Purchase Agreement or the Indenture, and
upon execution of such written agreement the such person shall be entitled to
receive the benefits hereof.     9.   Amkor and each of the Acquiring Parties
hereby agrees and acknowledges that any claim, counterclaim or dispute of any
kind or nature whatsoever arising out of or in any way relating to this
agreement (a “Claim”) may be commenced, prosecuted or continued in any court of
the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York, which courts
shall have jurisdiction over the adjudication of such matters, and each
Acquiring Party consents to the non-exclusive jurisdiction of such courts and
personal service with respect

 



--------------------------------------------------------------------------------



 



      thereto and waives any objection to such venue. Each party hereto waives
any right to trial by jury in any action, claim, suit or proceeding with respect
to the matters contained herein. Each of the Acquiring Parties agrees that a
final judgment in any such action, proceeding or counterclaim brought in any
such court shall be conclusive and binding upon such Acquiring Party and may be
enforced in any other courts to the jurisdiction of which such Acquiring Party
is or may be subject, by suit upon such judgment.     10.   This agreement
constitutes the full and entire understanding and agreement between the parties
hereto with regard to the subject matter hereof and supersedes all prior oral or
written (and all contemporaneous oral) agreements or understandings with respect
to the subject matter hereof.     11.   THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED UNDER THE LAWS OF THE STATE OF NEW YORK.     12.   This agreement
may be executed in multiple counterpart copies, each of which shall be
considered an original and all of which shall constitute one and the same
instrument binding on all the parties, notwithstanding that all parties are not
signatories to the same counterpart.

     Capitalized terms used herein and not defined shall have the meanings given
to such terms in the Letter Agreement.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has signed this letter on the
date set forth above and in the capacity indicated.

                  /s/ James J. Kim     James J. Kim            915 INVESTMENTS,
LP
      /s/ James J. Kim     By:  James J. Kim      Title:   General Partner     

          Accepted and Agreed:

AMKOR TECHNOLOGY, INC.
      By:   /s/ Joanne Solomon       Name:   Joanne Solomon       Title:  
Corporate Vice President and
Chief Financial Officer      

 